Case 2:18-cv-01303-JS-AKT Document 53 Filed 04/23/20 Page 1 of 1 PagelD #: 254

(O_O)

LAVELLE LAW
Also Admitted in California

WILLIAM T. LAVELLE
& ASSOCIATES P. C. Eastern District of New York

57 East Main Street * Patchogue, New York 11772 Southank Disiicr af New York
(631) 475-0001 * Fax (631) 447-7150
Email: lavellelawassociates @ gmail.com

 

 

 

 

 

 

April 23, 2020

Attn.: Magistrate Judge A. Kathleen Tomlinson
United States District Court

Eastern District of New York

100 Federal Plaza

Central Islip, NY 11722

Re: Flanagan, as Trustee of the General Building Laborers’
Local 66 Vacation Fund v. William G. Prophy, LLC
Docket # 2:18-cv-01303(JS)(AKT)

Dear Magistrate Tomlinson:

As the court is aware, I represent the above named plaintiff in the above captioned action.
Several weeks ago, I received a phone call from attorney, Matthew Touhy stating that he may be
retained to represent the defendants in the above captioned action. I have left Mr. Touhy a few
voicemails. I have never heard back from Mr. Touhy. I did send Mr. Proefriedt an email
inquiring if he hired Mr. Touhy. He responded stating, “will do.” It appears that Mr. Touhy, as of
today’s date, has not been retained.

Please advise me of how the court would like to proceed.

Very truly yours,
Miborsjphl le

William T. LaVelle

Cc: William G. Proefriedt
85 Sprucewood Road
West Babylon, NY 11704
